     Case 1:18-cr-00319-LTS Document 223 Filed 04/08/20 Page 1 of 1

                                    INGA L. PARSONS
                                   CHRISTIAN URBANO*
                                       (of Counsel)
Admitted to MA* NY WY                    Attorneys at Law                              Tel: 781-581-2262
Federal Courts                         3 Bessom St. No. 234                            Fax: 888-406-9538
U.S. Supreme Court                    Marblehead, MA 01945                             Cell: 781-910-1523

Inga@IngaParsonsLaw.com                                                  Christian@IngaParsonsLaw.com



April 8, 2020 – BY ECF

Hon. Laura Taylor Swain
United States District Judge                                    MEMO ENDORSED
Southern District of New York
40 Centre Street
New York, NY 10007

       Re: United States v. Fertides, et. al. 18-319 (LTS)

Dear Judge Swain:

        I was CJA appointed counsel for Mr. Fertides. I sought permission to have an
associate work on the case up to 100 hours which was granted. The date of the order was
10/4/2019, however, counsel neglected to ask that the order be made retroactive nunc pro
tunc to the date of appointment 7/6/2018. Counsel asks that the approval for appointment
of counsel be made nunc pro tunc to 7/6/2018 so that all of the associate’s time can be
compensated. (He is within the 100 hour cap for all hours).

The request is granted. DE# 223 resolved.
                                                         Respectfully,
SO ORDERED.                                              /s/ Inga L. Parsons
4/8/2020
/s/ Laura Taylor Swain, USDJ                             Inga L. Parsons

Cc: All counsel of record via ECF




  New York Office: 1790 Broadway, Suite 710, New York, NY 10019 (58th Street by Columbus Circle)
